Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 04/04/2021 and 07/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment to the claims filed on 08/11/2022 does not comply with the requirements of 37 CFR 1.121(c) because claims 1, 13, and 18 are missing the proper claim markings of strikethroughs where limitations were deleted and underlines where limitations were added.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Since the reply filed on 08/11/2022 appears to be bona fide, the claims will be entered, but future submissions must be in compliance with 37 CFR 1.121. 
4.	Currently, claims 1-19 remain pending in the application. Independent claims 1 and 18-19 were amended by the Applicant, without the addition of new matter, to include further narrowing limitations. Additionally, claims 1, 13, and 18 were amended to correct previous claim objections and 35 USC 112(b) rejections that were set forth in the Final Office Action mailed 03/18/2022. Lastly, new and remaining claim objections and 35 USC 112(b) rejections are recited below. 
Response to Arguments
3.	Applicant’s amendment to independent claims 1 and 18-19 is sufficient to overcome the previous interpretation of the 35 USC § 103 rejection recited in the Final Office Action mailed 03/18/2022. 
Applicant’s arguments, see Remarks on Pages 6-8, filed 08/11/2022, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the following  prior art of the record: Chun (U.S. Patent Pub. No. 20130197303), Wilson et al. (U.S. Patent Pub. No. 20180311515), Lin (CN 204659997 U), Foster et al. (U.S. Patent No. 6704044), Han (U.S. Patent Pub. No. 20190009114), Patwardhan (WO 2018140841 A1), Bullard et al. (U.S. Patent No. 5003963), Lee (KR 20130060490 A), and Chai et al. (CN 107411198 A).
Claim Objections
Claim 13 is objected to because of the following informalities:  
In claim 13, line 3, rephrase “the mask to avoid fogging of the mask” to read --the protective mask to avoid fogging of the protective mask--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the oral cavity" in lines 3.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the oral cavity” to read --an oral cavity--.
Claim 1, line 8 recites “a camera”. It is unclear if “a camera” in line 8 is a double inclusion of the same “camera” recited in claim 1, line 5. For examination purposes, rephrase “a camera” in line 8 to read --the camera--. 
Claim 18, line 7 recites “the camera field of view”. There is insufficient antecedent basis for this limitation in the claim. Rephrase “the camera field of view” to read --a field of view of the camera--. 
Claim 19 recites the limitations "the oral cavity" in lines 3 and “the mouth” in line 6.  There is insufficient antecedent basis for these limitations in the claim. Rephrase “the oral cavity” to read --an oral cavity-- and rephrase “the mouth” to read --a mouth--.
Claim 19, line 5, recites “an oral cavity”. This phrase renders the claim indefinite as to whether “an oral cavity” is a double inclusion of the previously recited oral cavity within claim 19, line 3. Thereby it is unclear how many oral cavities are being claimed. Rephrase “an oral cavity” in line 5 to read --the oral cavity--.
Claims 2-17 are rejected for being dependent on an indefinite claim.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, and 18, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Chun (U.S. Patent Pub. No. 20130197303) in view of Wilson et al. (U.S. Patent Pub. No. 20180311515) and in further view of Lin (CN 204659997 U) and Foster et al. (U.S. Patent No. 6704044). 
Regarding claim 1, Chun discloses a protective mask 30 (Paragraph 28 and Figure 1, medical facial mask 30) comprising: a body 31 (Paragraph 29 and Figure 1, mask body 31) which is self-supporting (Paragraph 29, The mask body 31 may be made of solid plastic material so as to be self-supporting) and configured for placement on a face to cover at least an oral cavity (Paragraph 29, mask body 31 covering a user’s mouth).
Chun further provides that the mask is worn by a patient such that caregiver is able to view the patient’s airway during treatment (Abstract),  but, Chun fails to explicitly disclose a camera that  is oriented external to the oral cavity, the orientation providing a field of view for the camera including the oral cavity, for capturing images of the oral cavity.
Wilson teaches an analogous protective mask (Paragraph 68, 80, 92 and Figure 19, facial shielding system) with a camera 1901 (Paragraph 92, user facing camera 1901 integrally fitted on the facial shielding system) such that the camera 1901 is oriented external to the oral cavity, the orientation providing a field of view for the camera 1901 including the oral cavity (Paragraphs 80 and 92, user facing camera showing throat of a patient), for capturing images of the oral cavity.
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a surface of the body of the protective mask of Chun, so that there is an additional camera performing the field of view of the oral cavity outside the mouth, as taught by Wilson, in order to provide an improved protective mask with a camera that is on the mask body for providing images of the oral cavity during treatment (Wilson, Paragraph 68, 80, 92 ), in addition to images provided by a camera on a endotracheal tube.
	However, the combination of Chun in view of Wilson fails to explicitly disclose a camera mount positioned on the body so as receive the camera; the camera received in the camera mount.
Lin teaches an analogous protective mask (Page 2/11, lines 40-42 and Figure 1, diving mask  covering user’s face) with a camera mount 101 (Page 2/11, line 42 and Figure 1, mounting seat 101 on the mask cover 1 to receive camera 4) positioned on the analogous body 1 (Page 2/11, lines 40-42 and Figure 1, cover mask body 1) so as receive (Page 2/11, line 42 and Figure 1, camera 4 received in mounting seat 101 via connecting piece 401) the analogous camera 4 (Page 2/11, line 42 and Figure 1, camera 4); the analogous camera 4 received in the camera mount 101.
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the camera on the body of the protective mask of Chun in view of Wilson, so that there is a camera mount defined by a mounting seat for a camera to be received thereon, as taught by Lin, in order to provide an improved protective mask with an enhanced camera that is mounted on a structural mounting seat to provide a rotatable connection therebetween (Lin, Page 2/11, lines 42-43).
	However, the combination of Chun in view of Wilson in view of Lin fails to explicitly disclose the camera mount is non-removable from the body.
	Foster teaches an analogous camera mount 30 (Col. 3, lines 35-38 and Figures 2-3, mounting mechanism 30 for camera 22) that is non-removable 32 (Col. 3, lines 35-38 and Figures 2-3, rivets 32 provide a permanent non-removable fastening of the mounting mechanism 30).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the body and camera mount of Chun in view of Wilson in view of Lin, so that the camera mount is non-removable from the body, as taught by Foster, in order to provide an improved protective mask with an enhanced camera mount having a non-removable fastener for holding the camera mount in a fixed position on the body (Foster, Col. 3, lines 35-38).
Regarding claim 2, the combination of Chun in view of Wilson in view of Lin in view of Foster discloses the invention as described above and further discloses at least one aperture 33 (Chun, Paragraph 30 and Figure 1, intubation port 33) in the body 31 for the passage of instrumentation 20 (Chun, Paragraph 30 and Figure 1, intubation tube 20 inserted into port 33) therethrough, the at least one aperture 33 positioned such that the instrumentation passing therethrough is in the field of view (Modification of Figure 1 of Chun in view of Paragraph 92 of Wilson in view of Page 2/11, lines 42-43 of Lin in view of Col. 3, lines 35-38 of Foster: modifying the mask 30 of Chun which discloses a camera oriented towards an oral cavity on ET tube, such that there is a camera that is oriented towards the oral cavity on the mask body, as taught by Wilson, and a camera mount, as taught by Lin, that is non-removable, as taught by Foster, and, wherein the aperture 33 of Chun for instrumentation 20 of Chun to pass therethrough which would be in the field of view of the camera of Wilson oriented towards the oral cavity).
Regarding claim 3, the combination of Chun in view of Wilson in view of Lin in view of Foster discloses the invention as described above and further discloses wherein the camera 1901 is configured to capture video images (Wilson, Paragraph 90, video camera 1901). 
Regarding claim 4, the combination of Chun in view of Wilson in view of Lin in view of Foster discloses the invention as described above and further discloses wherein the camera 1901 is in communication with a display (Wilson, Paragraphs 92-93, display data obtained from camera to be interconnected with other external devices such as smart phones).
Regarding claim 5, the combination of Chun in view of Wilson in view of Lin in view of Foster discloses the invention as described above and further discloses wherein the communication (Wilson, Paragraphs 93 and 97, wireless sending of the camera data to external devices such as smart phones) is wireless.
Regarding claim 6, the combination of Chun in view of Wilson in view of Lin in view of Foster discloses the invention as described above and further discloses wherein the display (Wilson, Paragraph 93, external display such as a smart phone) includes at least one of: a smartphone, a monitor, or a computer.
Regarding claim 7, the combination of Chun in view of Wilson in view of Lin in view of Foster discloses the invention as described above and further discloses:
Chun discloses wherein the body 31 (Paragraph 29 and Figure 1) is configured to cover the oral cavity (Paragraph 29, mask body 31 covering a user’s mouth). 
However, Chun fails to explicitly disclose wherein the body is configured to cover a nose. 
Wilson teaches wherein the analogous body (Paragraph 66 and Figure 17, body of facial shielding system covers nose and mouth of face) is configured to cover a nose.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a dimension of the body of the protective mask of Chun, so that the body is configured to cover an oral cavity and nose, as taught by Wilson, in order to provide an improved protective mask that covers the nose and mouth of a user for protecting an entire face of a user including both the nose and mouth (Wilson, Paragraph 66).
Regarding claim 8, the combination of Chun in view of Wilson in view of Lin in view of Foster discloses the invention as described above and further discloses wherein the body 31 (Chun, Paragraph 29 and Figure 1) is in a shape of a dome (Chun, Paragraph 6, contour of the medical facial mask 30 provides a dome shape). 
Regarding claim 9, the combination of Chun in view of Wilson in view of Lin in view of Foster discloses the invention as described above and further discloses:
Chun discloses the invention as described above but fails to explicitly disclose wherein the body is of a transparent material.
Wilson teaches wherein the analogous body (Paragraph 70, protection pane body of facial shielding system is transparent) is of a transparent material.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the body of Chun, so that the body is of a transparent material, as taught by Wilson, in order to provide an improved protective mask with an enhanced body having a transparent material for allowing visualization of the patient’s oral cavity through the protective mask (Wilson, Paragraph 70).
Regarding claim 10, the combination of Chun in view of Wilson in view of Lin in view of Foster discloses the invention as described above and further disclose wherein the at least one aperture 33 includes a sealing material 35 (Chun, Paragraph 30, air tight sealing part 35) for creating a seal with an instrument 20 which passes through the at least one aperture 33. 
Regarding claim 12, the combination of Chun in view of Wilson in view of Lin in view of Foster discloses the invention as described above and further discloses wherein the camera 1901 (Wilson, Paragraphs 80 and 92) when received by the camera mount 101(Lin, Page 2/11, line 42 and Figure 1, mounting seat 101) is positioned to be in alignment with the oral cavity (Wilson, Paragraphs 80 and 92, user facing camera showing throat of a patient).
Regarding claim 18, Chun discloses a method for diagnosing a condition in an oral cavity (Paragraph 32, facial mask 30 worn on face during CPR or general anesthesia and a condition within the oral cavity of a user is observed via a endotracheal tube 20 and image capturing device), comprising: placing a mask 30 (Paragraphs 28-29 and Figure 1, medical facial mask 30 placed over and covers user’s mouth) on a face of a human to cover at least the oral cavity of the human, over at least a mouth of the human (Paragraph 29, medical facial mask 30 covers mouth of user), the mask 30 including a self- supporting body 31 (Paragraph 29, The mask body 31 may be made of solid plastic material so as to be self-supporting), and at least one aperture 33 (Chun, Paragraph 30 and Figure 1, intubation port 33) in the self-supporting body 31 for the passage of instrumentation 20 (Chun, Paragraph 30 and Figure 1, intubation tube 20 inserted into port 33) therethrough.
However, Chun fails to explicitly disclose placing a mask on a face to cover a nose of the human, over at least the nose of the human, a camera in an orientation where a field of view of the camera includes the oral cavity, for capturing images of the oral cavity.
Wilson teaches placing an analogous mask (Paragraph 68, 80, 92 and Figure 19, facial shielding system) on a face to cover a nose of the human, over at least the nose of the human (Paragraph 66 and Figure 17, body of facial shielding system covers nose and mouth of face), a camera 1901 (Paragraph 92, user facing camera 1901) in an orientation where a field of view of the camera includes the oral cavity, for capturing images of the oral cavity (Paragraphs 80 and 92, user facing camera showing throat of a patient).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a dimension of the body of the protective mask of Chun, so that the body is configured to cover an oral cavity and nose, as taught by Wilson, in order to provide an improved protective mask that covers the nose and mouth of a user for protecting an entire face of a user including both the nose and mouth (Wilson, Paragraph 66).
	Additionally, it would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a surface of the self-supporting body of the protective mask of Chun, such that there is an additional camera performing the field of view of the oral cavity outside the mouth, as taught by Wilson, in order to provide an improved protective mask with a camera integral with the body for providing images of the oral cavity during treatment (Wilson, Paragraph 68, 80, 92), in addition to images provided by a camera on a endotracheal tube.
However, the combination of Chun in view of Wilson fails to explicitly disclose a camera mount positioned on the self-supporting body so as to receive the camera; and placing the camera into the camera mount to perform the diagnosing of the condition. 
Lin teaches an analogous mask (Page 2/11, lines 40-42 and Figure 1, diving mask covering user’s face) with a camera mount 101 (Page 2/11, line 42 and Figure 1, mounting seat 101 on the mask cover 1 to receive camera 4) positioned on the analogous body 1 (Page 2/11, lines 40-42 and Figure 1, cover mask body 1) so as to receive (Page 2/11, line 42 and Figure 1, camera 4 received in mounting seat 101 via connecting piece 401) the analogous camera 4 (Page 2/11, line 42 and Figure 1, camera 4); and placing the analogous camera 4 into the camera mount 101.
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the camera on the self-supporting body of the mask of Chun in view of Wilson, so that there is a camera mount defined by a mounting seat for a camera to be received thereon to perform the diagnosing of the condition, as taught by Lin, in order to provide an improved protective mask with an enhanced camera that is mounted on a structural mounting seat to provide a rotatable connection therebetween (Lin, Page 2/11, lines 42-43).
	However, the combination of Chun in view of Wilson in view of Lin fails to explicitly disclose the camera mount is non-removable from the self-supporting body.
Foster teaches an analogous camera mount 30 (Col. 3, lines 35-38 and Figures 2-3, mounting mechanism 30 for camera 22) that is non-removable 32 (Col. 3, lines 35-38 and Figures 2-3, rivets 32 provide a permanent non-removable fastening of the mounting mechanism 30).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the self-supporting body and camera mount of Chun in view of Wilson in view of Lin, so that the camera mount is non-removable from the self-supporting body, as taught by Foster, in order to provide an improved protective mask with an enhanced camera mount having a non-removable fastener for holding the camera mount in a fixed position on the body (Foster, Col. 3, lines 35-38).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chun (U.S. Patent Pub. No. 20130197303) in view of Wilson et al. (U.S. Patent Pub. No. 20180311515) in view of Lin (CN 204659997 U) in view of Foster et al. (U.S. Patent No. 6704044), as applied to claim 10, and in further view of Patwardhan (WO 2018140841 A1).
Regarding claim 11, the combination of Chun in view of Wilson in view of Lin in view of Foster discloses the invention as described above but fails to explicitly disclose wherein the at least one aperture in the body includes a plurality of apertures in the body.
Patwardhan teaches an analogous protective mask (Paragraphs 4-5, transparent or see-through mask for covering nose and mouth) wherein the at least one analogous aperture (Abstract and Paragraphs 4-5, plurality of sleeves for placement of intubating blade and other instruments) in the analogous body (Abstract and Paragraphs 4-5, plurality of sleeves for placement of intubating blade and other instruments) includes a plurality of apertures (Abstract and Paragraphs 4-5, plurality of sleeves for placement of intubating blade and other instruments) in the analogous body (Abstract and Paragraphs 4-5, plurality of sleeves for placement of intubating blade and other instruments).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the at least one aperture on the body of the protective mask of Chun in view of Wilson in view of Lin in view of Foster, so that there are a plurality of apertures, as taught by Patwardhan, in order to provide an improved protective mask with a body having a plurality of apertures for receiving instruments through those apertures allowing to maintain sterility and a clean barrier (Patwardhan, Paragraph 5).
Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (U.S. Patent Pub. No. 20130197303) in view of Wilson et al. (U.S. Patent Pub. No. 20180311515) in view of Lin (CN 204659997 U) in view of Foster et al. (U.S. Patent No. 6704044), as applied to claim 1, and in further view of Han (U.S. Patent Pub. No. 20190009114). 
Regarding claim 13, the combination of Chun in view of Wilson in view of Lin in view of Foster discloses the invention as described above but fails to explicitly disclose at least one heating element of at least one of a battery, chemical, or solar power source, for heating the protective mask to avoid fogging of the protective mask.
An embodiment of Figure 9 of Han discloses an analogous protective mask (Paragraph 165 and Figure 9, Health mask with a main body 110 that may be provided by covering a partial area of the face including the respiratory system such as the user's nose and mouth, and forming a certain internal space where breathing is possible) additionally comprising: at least one heater 140,162,212,213,215,220 (Paragraph 213, heating unit 162 is disposed between the filter part 140 and the blower fan 213 with fan cover 212 on the main body unit 110, and is connected to the battery unit 215 in order to heat the air flowing in through the filter part 140 and into the first air duct 220) of at least one of a battery 215 (Paragraph 213, battery unit 215), chemical, or solar power source, for heating (Paragraph 213, heating unit 162 is disposed between the filter part 140  and the blower fan 213 on the main body unit and is connected to the battery unit 215 in order to heat the air flowing in through the filter part 140.) the analogous protective mask (Paragraph 165, Health mask  to avoid fogging (Paragraphs 213-215, heating unit 162 which provides heated air prevents fogging of protective mask) of the analogous protective mask (Paragraph 165, Health mask).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the body of the protective mask of Chun in view of Wilson in view of Lin in view of Foster, so that the main body includes the heater of the embodiment of Figure 9 of Han, in order to provide an improved protective mask with an enhanced body having a heating element for providing heated air within a temperature range of about 34 to 38 ° C, which is similar to the human body temperature range, so that the patient does not feel hot (Han, Figure 9 and Paragraphs 213-215).
Regarding claim 15, the combination of Chun in view of Wilson in view of Lin in view of Foster discloses the invention as described above but fails to explicitly disclose at least one coating for an inner side of the body which is at least one of: antifogging, insulating, anti-reflective, or an optical coating. 
An embodiment of Figure 3 of Han discloses an analogous protective mask (Paragraphs 110-111 and Figure 3, Health mask with a main body 110 that may be provided by covering a partial area of the face including the respiratory system such as the user's nose and mouth, and forming a certain internal space where breathing is possible) additionally comprising: at least one coating (Paragraph 118, an anti-fog coating may be applied to an inner surface 113 of the body part 110) for an inner side 113 (Paragraph 118, inner surface 113) of the analogous body 110 (Paragraph 111, main body 110) which is at least one of: antifogging (Paragraph 118, an anti-fog coating), insulating, anti-reflective, or an optical coating.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an inner surface of the body of Chun in view of Wilson in view of Lin in view of Foster, so that there is an antifogging coating, as taught by the embodiment of Figure 3 of Han, in order to provide an improved protective mask with an enhanced body having a coating that prevents the interior of the mask from fogging when a user exhales, and to prevent occurrence of fogging due to sudden change in temperature and humidity such as when a user enters a building during the winter (Han, Figure 3 and Paragraph 118). 
Regarding claim 16, the combination of Chun in view of Wilson in view of Lin in view of Foster discloses the invention as described above but fails to explicitly disclose a plurality of coatings along an inner side of the body.
An embodiment of Figure 3 of Han discloses an analogous protective mask (Paragraphs 110-111 and Figure 3, Health mask with a main body 110 that may be provided by covering a partial area of the face including the respiratory system such as the user's nose and mouth, and forming a certain internal space where breathing is possible) additionally comprising: a plurality of coatings (Paragraphs 118-119, anti-fog coating and antistatic coating applied to inner surface 113 of body part 110) along an inner side 113 (Paragraphs 118-119, inner surface 113) of the analogous body 110 (Paragraph 111, main body 110).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an inner surface of the body of Chun in view of Wilson in view of Lin in view of Foster, so that there is a plurality of coating, as taught by the embodiment of Figure 3 of Han, in order to provide an improved protective mask with an enhanced body having an anti-fog coating that prevents the interior of the mask from fogging when a user exhales, and an antistatic coating preventing fine dust and contamination from sticking to the surface of the mask (Han, Figure 3 and Paragraphs 118-119). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chun (U.S. Patent Pub. No. 20130197303) in view of Wilson et al. (U.S. Patent Pub. No. 20180311515) in view of Lin (CN 204659997 U) in view of Foster et al. (U.S. Patent No. 6704044) in view of Han (U.S. Patent Pub. No. 20190009114), as applied to claim 13, and in further view of Lee (KR 20130060490 A).
Regarding claim 14, the combination of Chun in view of Wilson in view of Lin in view of Foster in view of Han discloses the invention as described above and further discloses wherein the at least one heating element 140,162,212,213,215,220 (Han, Figure 9 and Paragraphs 213-215) includes one or more electrically conducting wires (Han, Figure 9 and Paragraph 215, Such a heating unit 162 can be configured in the form of hot wires arranged in a zigzag) for heating to at least above body temperature (Han, Figure 9 and Paragraph 215, heating temperature is preferably in the range of about 34 to 38 ° C, wherein 38° C is greater than a body temperature of 37 ° C as defined in the Specifications; see MPEP 2144.05 for obviousness based on overlapping ranges).
However, the combination of Chun in view of  Wilson in view of Lin in view of Foster in view of Han does not explicitly disclose heating to at least above body temperature.
Lee teaches an analogous protective mask 10 (Page 2/8, Paragraph 2 and Figure 1, cold mask 10 having an arc-shaped surface prevents cold wind and protects the face from the cold) with an analogous one or more electrically conducting wires 11 (Page 2/8, Paragraph 5, When the switching switch 22 attached to the control box 20 on the left and right sides installed in the head band 14 is switched to the operating position, current flows through the heat wire 11 on the left and right sides to generate heat) for heating to at least above body temperature (Page 2/8, Paragraph 5, The heat generated from the hot wire 11 needs to generate heat to the extent that the above object can be achieved, but if it is overheated, it may be too hot or burned. In the present invention, the maximum temperature is set to 40 ° C. This heat warms your face, and at the same time removes steaming or frost caused by breathing and moisture to help you see better).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the heating temperature of the electrically conducting wires of Chun in view of Wilson in view of Lin in view of Foster in view of Han , so that the heating temperature is at least above body temperature, as taught by Lee, in order to provide an improved protective mask with enhanced electrically conducting wires that are powered to have a heat above body temperature in order to warm the face and remove steaming and frost caused by breathing, fogging, and moisture to help see through the protective mask (Lee, Page 2/8, Paragraph 5).
Additionally, it would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the heating temperature of the electrically conducting wires of Chun in view of Wilson in view of Lin in view of Foster in view of Han from between 34 and 38 ° C to be greater than that of body temperature (37 ° C) as applicant appears to have placed no criticality on the claimed range (see Specification, Page 3, lines 24-25, indicating “optionally” the conducting wires are heating to at least above body temperature; and see Speciation, Page 8, line 26, indicating that the wires 116 to heat, “for example”, to a range just over body temperature) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP 2144.05 for obviousness based on overlapping ranges.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chun (U.S. Patent Pub. No. 20130197303) in view of Wilson et al. (U.S. Patent Pub. No. 20180311515) in view of Lin (CN 204659997 U) in view of Foster et al. (U.S. Patent No. 6704044), as applied to claim 2, and in further view of Bullard et al. (U.S. Patent No. 5003963).
Regarding claim 17, the combination of Chun in view of Wilson in view of Lin in view of Foster discloses the invention as described above but fails to explicitly disclose additionally comprising: a micro mover for moving an intubation tube.
Bullard teaches an analogous instrumentation 10,27 (Col. 4, lines 21-22, 49-52, Col. 5, lines 1-5, and Figure 2, laryngoscope 10 with a blade 14 comprising a working channel 26 for housing a grasping and extending device 27) comprising a micro mover 27 (Col. 5, lines 5-11, The grasping and extending device 27 is generally intended for grasping and holding a leading portion of a intubation tube 12 during insertion of the laryngoscope 10 into a patient, controllably extending the tube into a desired position and then releasing the tube from the device 27) for moving (Col. 8, lines 2-12, As the control 34 has been moved, the entire grasping and extending device 27 has moved relative to the laryngoscope. The shaft 37 has longitudinally move along the working channel 26 of the blade 14. The grasping means 43 has also moved from a first position proximate the blade distal end 16 to a second position which is extended from the blade distal end 16. In a preferred embodiment the second position is from about 3/4 inch to about 3/2 inches from the first position. However, any desired amount of travel can be accommodated) an intubation tube 12 (Col. 4, line 22, intubation tube 12). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the instrumentation through the aperture of Chun in view of Wilson in view of Lin in view of Foster, so that the instrumentation includes a micro mover for moving an intubation tube, as taught by Bullard, in order to provide an improved protective mask with an aperture for receiving an enhanced instrumentation that utilizes a micro mover for controlled movement of an intubation tube to a desired position within a user’s airway (Bullard, Col. 5, lines 1-11). 
Claim 19, as best understood given by the 35 USC 112(b) above, is rejected under 35 U.S.C. 103 as being unpatentable over Chun (U.S. Patent Pub. No. 20130197303) in view of Wilson et al. (U.S. Patent Pub. No. 20180311515) and in further view of Chai et al. (CN 107411198 A).
Regarding claim 19, Chun discloses a protective mask 30 (Paragraph 28 and Figure 1, medical facial mask 30) comprising: a body 31 (Paragraph 29 and Figure 1, mask body 31) which is self-supporting (Paragraph 29, The mask body 31 may be made of solid plastic material so as to be self-supporting) and configured for placement on a face to cover at least an oral cavity (Paragraph 29, mask body 31 covering a user’s mouth).
Chun further provides that the mask is worn by a patient such that caregiver is able to view the patient’s airway during treatment (Abstract),  but, Chun fails to explicitly disclose a camera positioned on the body such that the camera is oriented external to the oral cavity to include a field of view including the oral cavity from a point on the body outside of a mouth, for capturing images of the oral cavity.
Wilson teaches an analogous protective mask (Paragraph 68, 80, 92 and Figure 19, facial shielding system) with a camera 1901 (Paragraph 92, user facing camera 1901 positioned on the facial shielding system) positioned on (Paragraph 92) the analogous body (Paragraph 68, 80, 92 and Figure 19, body of facial shielding system) such that the camera 1901  is oriented external to the oral cavity to include a field of view including the oral cavity from a point on the body outside of a mouth, for capturing images of the oral cavity (Paragraphs 80 and 92, user facing camera showing throat of a patient).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a surface of the body of the protective mask of Chun, such that there is an additional camera performing the field of view of the oral cavity outside a mouth, as taught by Wilson, in order to provide an improved protective mask with a camera positioned on the body for providing images of the oral cavity during treatment (Wilson, Paragraph 68, 80, 92 ), in addition to images provided by a camera on a endotracheal tube.
However, the combination of Chun in view of Wilson fails to explicitly disclose the camera is non-removable from the body. 
Chai teaches an analogous protective mask (Page 3/13, line 16 and Figures 1-2, medical operation protective mask) wherein the analogous camera 30 (Page 3/13, lines 17, 28-30 and Figures 1-2, photographing module 2 comprising camera unit 30) is non-removable (Page 2/13, lines21-28 and Page 3/13, lines 43-45, photographing unit 2 is fixedly installed on mounting surface of wearing body 1, such that fixing is non-removable) from the analogous body 1,3, (Page 2/13, line 20, Page 3/13, lines 17-19 and Figures 1-2, wearing body 1 and mask 3 form the body). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the camera positioned on the body of Chun in view of Wilson, so that the camera is non-removable from the body, as taught by Chai, in order to provide an improved protective mask with an enhanced body and camera that are non-removably coupled together to ensure that the camera is oriented in a desired position without movement (Chai, Page 2/13, line 20 and Page 3/13, lines 17-19).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sniadach (US 20030024533 A1) teaches a protective mask with multi-port openings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL MILO/                              
Art Unit 3786                                                 
                                                                                                                    /ERIN DEERY/Primary Examiner,    Art Unit 3754